Exhibit12.1 STATEMENT REGARDING COMPUTATION OF RATIOS Year Ended December 31, Six Months Ended June 30, 2012 2013 2014 2015 2016 2017 (in thousands) Earnings: Net loss $ (9,186 ) $ (11,898 ) $ (12,150 ) $ (12,648 ) $ (10,686 ) $ (6,264 ) Add: Fixed Charges 553 451 342 424 422 190 Earnings as defined $ (8,633 ) $ (11,447 ) $ (11,808 ) $ (12,224 ) $ (10,264 ) $ (6,074 ) Fixed Charges: Estimated interest component of rent $ 553 $ 451 $ 342 $ 424 $ 422 $ 190 Total fixed charges $ 553 $ 451 $ 342 $ 424 $ 422 $ 190 Ratio of earnings to fixed charges (1) - (1) For purposes of computing the ratio of earnings to fixed charges and the ratio of our combined fixed charges and preference dividends to earnings, earnings consist of income from continuing operations before income taxes plus fixed charges. Fixed charges consist of an estimate of the interest within rental expense. Earnings were insufficient to cover fixed charges by $9.2 million in 2012, $11.9 million in 2013, $12.2 million in 2014, $12.6 million in 2015, $10.7 million in 2016 and $6.3 million in the first six months of 2017. For the periods set forth in the table above, we had no earnings and are therefore unable to calculate the ratio of combined fixed charges and preference dividends to earnings.
